Order entered April 23, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00856-CV

   THE KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant

                                        V.

           ANGELA HORTON AND KEVIN HOUSER, Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-06507

                                     ORDER

      Before the Court is appellees’ April 5, 2021 motion for en banc

reconsideration. Appellant is requested to file a response, if any, by May 17, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE